Citation Nr: 1400214	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO. 10-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, including secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1962 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in November 2007.

2.  The evidence does not reflect, and the Veteran does not assert, that he was ever on the ground inside the Republic of Vietnam.

3.  The evidence does not reflect that the Veteran's service involved activity around the perimeter of the U-Tapao or Takhli Air Force Bases in Thailand.

4.  The most probative and competent evidence does not reflect that the Veteran was exposed to herbicides during service.

5.  The most probative and competent evidence does not establish that the Veteran's prostate cancer either began during service, manifested to a compensable degree within one year of separation, or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 11101, 1110, 1112, 1131, 1154, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that through a VCAA letter dated in September 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection, including on a presumptive basis due to herbicide exposure.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, he was informed of the criteria for assignment of an effective date, and/or disability rating, in the event of an award of the benefit being sought.  The VCAA letter to the Veteran was provided in September 2008, prior to the initial unfavorable decision in August 2009.  Thus, VA's duty to notify has been met.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  In his September 2009 notice of disagreement, the Veteran requested that VA assist him in locating records of flight logs that demonstrate when Agent Orange was applied aerially at the same time that he was flying B-52 bombing missions.  The Board notes that the RO undertook development to establish in-service exposure to Agent Orange.  In a May 2012 formal memorandum, the RO determined that there was not enough information verifying exposure in service to send to the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA) for additional development.  As discussed in detail below, evidence of aerial spraying at the time the Veteran flew combat missions could not assist the Veteran in substantiating his claim.  Therefore, the evidence is not relevant and further development is not required.  Additionally, the Veteran was offered a hearing before the Board but declined.

While a VA medical opinion was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's prostate cancer, diagnosed more than three decades after he separated from service, was the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

In various written statements the Veteran contends that he is entitled to service connection for his prostate cancer based upon exposure to herbicides while conducting air combat missions in Vietnam.  Specifically, the Veteran asserts that he was exposed to Agent Orange, a tactical herbicide, while flying combat missions aboard a B-52, when his plane flew through Agent Orange clouds and the chemicals were carried into the plane through the ventilation system.  Alternatively, the Veteran asserts that his plane was also covered in Agent Orange to which he was exposed upon entry and exit from the aircraft.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2013).See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Preliminarily, the Board observes that private treatment records from November 2007 reflect a diagnosis of prostate cancer.  As such, the Board finds the Veteran has established a present disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, prostate cancer is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, service personnel records indicate that the Veteran served on the flight crew of a B-52.  Records further indicate that the Veteran served overseas tours of duty in 1965 and 1969.  The Veteran has not asserted, and the record does not reflect, that he was ever on the ground in the Republic of Vietnam, but rather that he flew combat missions over Vietnam.  His circumstances are similar to those addressed in VAOPGCPREC 7-93 (Aug. 12, 1993).  VA's General Counsel held that service in the airspace of Vietnam via high-altitude aircraft does not constitute service in Vietnam under 38 C.F.R. § 3.313.  Id.  Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.

Service personnel records also reflect that during his tours the Veteran was stationed at or flew through U-Tapao Air Force Base (AFB) in Thailand, Takhli AFB in Thailand, and Andersen AFB in Guam.  Therefore, the Board acknowledges that he did in fact perform active duty service at U-Tapao and Takhli AFBs in Thailand.  

The Department of Defense has informed VA that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds.  However, these commercial herbicides have been, and continue to be, used on all military bases worldwide; and they, therefore, do not fall under the VA regulations governing exposure to tactical herbicides such as Agent Orange.  However, there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  As such, VA has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai AFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then VA policy is to acknowledge herbicide exposure on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  Veterans Adjudication Procedures Manual, M21-1MR IV.ii.2.C.10.q (2013).

As noted, the Board acknowledges that the Veteran was stationed at U-Tapao and Takhli AFBs, Thailand, where he served aboard a B-52 as part of the air crew.  However, duties as a member of an air crew do not, in and of themselves, establish herbicide exposure as they do not establish service on the perimeter of the AFB.  Therefore, herbicide exposure also cannot be presumed based on Thailand service.  Furthermore, the Veteran has not claimed to have service on the perimeter of the U-Tapao or Takhli AFB or to have been exposed to herbicides while on the perimeter of the bases.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his direct exposure to herbicides the Veteran has submitted several statements.  As described, the Veteran contends that while flying combat missions aboard a B-52, his aircraft flew though clouds of Agent Orange.  In support of this claim the Veteran has submitted a statement from his pilot at the time, who provides an account of one incident.  The pilot stated that his navigator noticed a strange odor and as the pilot looked down below he saw a cloud orange in color about one square mile in size.  Other crew members remarked that it was probably Agent Orange being applied to the forested area below.  Additionally, the Veteran also asserts that Agent Orange had adhered to his aircraft, which he had exposure to on landing.

As described, the use of commercial strength herbicides with tactical properties was confined primarily to the base perimeters in Thailand and was used throughout Vietnam.  The Veteran has not reported working on or along the perimeter of the bases in Thailand, or service on the ground in Vietnam, but rather his exposure occurred during flights over Vietnam while other planes in the surrounding airspace were applying Agent Orange.  Personnel records reflect that the Veteran received an Air Medal and also flew numerous combat missions.  While the missions may constitute participation in combat with the enemy for purposes of 38 U.S.C.A. § 1154(b), applying this presumption does not benefit the Veteran in this case.  The Veteran's contention that he was exposed to Agent Orange while flying in a B-52 does not fit the circumstances, conditions or hardships of such service as required by 1154(b).  Critically, there is no presumption of secondary exposure based on being near or working on an aircraft that flew over Vietnam.  See MR21-1MR, Part IV, Subpart ii.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  As such, it is unlikely that a B-52 would fly through a cloud of herbicides as they were being applied to the ground below or that his aircraft would have been covered in an herbicide agent.  See id.

Moreover, the Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions and those of his pilot.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran, his pilot, or the remaining air crew members are competent to determine what, if any, chemicals or gases were being applied at the time they witnessed the orange cloud.  As such, the evidence does not support the contention that the Veteran was exposed to tactical herbicides or commercial herbicides with tactical properties during service.

In sum, the most probative and competent evidence does not reflect that the Veteran was exposed to herbicides during service.  This is so with consideration of possible Vietnam service, his service in Thailand, and actual exposure to herbicide agents such as Agent Orange.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's prostate cancer.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

As discussed, the Veteran has been diagnosed with prostate cancer.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which the prostate cancer could plausibly be related.  Service treatment records do not reflect any instance of prostate cancer or prostate cancer symptoms and the evidence of record shows that the Veteran was first diagnosed in November 2007, more than three decades after separation.  Moreover, the record is negative for any evidence even suggesting that the Veteran's prostate cancer is linked to his service by any means other than through herbicide exposure.  The Veteran has asserted that his physician agrees that Agent Orange exposure can contribute to the development of prostate cancer.  However, the relationship between prostate cancer and Agent Orange exposure is not at issue here.  As evidenced by 38 C.F.R. § 3.309(e) this relationship is presumed.  Rather, the Veteran must demonstrate actual exposure in service.  Since the Board has already concluded that the Veteran was not exposed to herbicides in service, the evidence simply does not support a finding that the Veteran's prostate cancer was caused by or otherwise began during service.

Furthermore, while prostate cancer is considered a chronic disease under 38 C.F.R. § 3.309 (as a malignant tumor), there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for cancer nor has the Veteran alleged experiencing symptoms of prostate cancer during service or within one year of separation.  Reports of medical examinations from January 1972, April 1973, April 1974, and March 1975 do not reflect a diagnosis of cancer.  Furthermore, a medical examination conducted at separation in January 1970 is also negative for reports or findings of cancer.  Service treatment records do reflect that the Veteran had two sebaceous cysts removed from the back of his head, however, a July 1964 treatment record reflects that these were caused by playing football.  Additionally, medical records reflect that he was first diagnosed in November 2007, approximately 37 years after separation.  As such, the Board finds that continuity of symptomatology has not been established.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's prostate cancer was caused by or otherwise began during service.  As such, the Veteran's claim for service connection for prostate cancer must be denied.  Because 

the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, including secondary to herbicide exposure, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


